Case 1:19-cr-02032-SMJ   ECF No. 210-1   filed 09/24/20   PageID.1619 Page 1 of 7




                                                                           DEFENDANT'S EXHIBIT


                                                                               1000
Case 1:19-cr-02032-SMJ   ECF No. 210-1   filed 09/24/20   PageID.1620 Page 2 of 7




                                                                            DEFENDANT'S EXHIBIT


                                                                              1000-2
Case 1:19-cr-02032-SMJ   ECF No. 210-1   filed 09/24/20   PageID.1621 Page 3 of 7




                                                                           DEFENDANT'S EXHIBIT


                                                                             1000-3
Case 1:19-cr-02032-SMJ   ECF No. 210-1   filed 09/24/20   PageID.1622 Page 4 of 7




                                                                           DEFENDANT'S EXHIBIT


                                                                             1000-4
Case 1:19-cr-02032-SMJ   ECF No. 210-1   filed 09/24/20   PageID.1623 Page 5 of 7




                                                                           DEFENDANT'S EXHIBIT


                                                                             1000-5
Case 1:19-cr-02032-SMJ   ECF No. 210-1   filed 09/24/20   PageID.1624 Page 6 of 7




                                                                            DEFENDANT'S EXHIBIT


                                                                              1000-6
Case 1:19-cr-02032-SMJ   ECF No. 210-1   filed 09/24/20   PageID.1625 Page 7 of 7




                                                                            DEFENDANT'S EXHIBIT


                                                                              1000-7
